        Case: 3:21-cv-00950-JRK Doc #: 1 Filed: 05/07/21 1 of 4. PageID #: 1




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION



      MARQUETTA ROBERTS                         *       Case No.
      3720 Hoiles Ave
      Toledo, Ohio 43612                        *       Judge
                         Plaintiff,
      v.                                        *       COMPLAINT; JURY DEMAND
                                                        ENDORSED HEREON
      ONPOINT GROUP LLC                         *
      3235 Levis Commons Blvd                           Francis J. Landry (0006072)
      Perrysburg, Ohio 43551                    *       WASSERMAN, BRYAN, LANDRY
                                                         & HONOLD LLP
                                                *       1090 W. South Boundary St
                                                        Suite 500
                                  Defendant.    *       Perrysburg, Ohio 43551
                                                        Telephone: (419) 243-1239
                                                *       Facsimile: (419) 243-2719
                                                        Flandry308@aol.com
                                                *       Attorney for Plaintiff
                                                        Marquetta Roberts
                                                *


                             *      *     *   *   *   *             *     *
                                         JURISDICTION

1.     Jurisdiction of this Court is invoked pursuant to 28 U.S.C. Section 1331, 1337, 1343, 2201

and 2202. This is an action for a violation of 42 U.S.C. 1981. This action, in part, is one for money

damages, reinstatement, and liquidated damages resulting from an alleged unlawful termination of

employment Venue is proper in the Northern District of Ohio District Court, as the acts which

gave rise to the causes of action complained of herein took rise in Wood County, Ohio.




                                                    1
           Case: 3:21-cv-00950-JRK Doc #: 1 Filed: 05/07/21 2 of 4. PageID #: 2




                                              PARTIES

2.      Plaintiff, Marquetta Roberts, is a citizen of the United States and a resident of the City of

Toledo, State of Ohio, who has been employed with Defendant from October of 2018 until her

termination on April 8, 2020.

3.    Defendant OnPoint Group LLC is a limited liability company with a location in the City of

Perrysburg, State of Ohio.

                                   GENERAL ALLEGATIONS

4.      Plaintiff was employed by Defendant from October of 2018 until her termination on April

8, 2020.

5.      Plaintiff is a female African American individual.

6.      Plaintiff was employed as a Payroll Manager in the Finance Department.

7.      Plaintiff was well qualified for her position by virtue of her education and experience.

8.      On April 8, 2020, Plaintiff was suddenly terminated for alleged misuse of her company

credit card, which the Defendant called “theft.”

9.      Plaintiff used her company credit card for personal purchases to drive up the points from

her credit card. Each of her personal purchases were paid back to the company via a payroll

deduction.

10.     After her termination Plaintiff was denied payment of her accrued Personal Time Off in

contravention of Defendant’s Employment Handbook.

                                  FIRST CLAIM FOR RELIEF
                                42 USC 1981, Race Discrimination
11.     Plaintiff incorporates each and every allegation contained in paragraphs one (1) through

ten (10) of this Complaint, supra, by reference in its entirety as if fully restated herein.

12.     Plaintiff is an African American individual and was employed by Defendant.



                                                   2
        Case: 3:21-cv-00950-JRK Doc #: 1 Filed: 05/07/21 3 of 4. PageID #: 3




13.     Plaintiff was well qualified for her position, and performed her job well.

14.     Plaintiff was terminated, and was treated differently than Caucasian employees. Caucasian

employees were not terminated for using the company credit card for personal purchases, even

though some other employees did not pay back the company for their personal purchases (while

Plaintiff did). Furthermore, Caucasian employee received their PTO payout upon termination no

matter the alleged reason for their termination, while Plaintiff did not. Plaintiff was also treated

differently from her Caucasian counterparts during her employment. For instance, Caucasian

employees were invited to a hockey game, while Plaintiff did not even find out about the game

until the day after it occurred.

15.     Defendant’s alleged reasoning for Plaintiff’s termination was false and pretextual. Plaintiff

was performing her job well, and did not steal from the Defendant. Plaintiff used her company

credit card for personal reasons but paid back each charge via a payroll deduction.

16.     In terminating Plaintiff, Defendant has intentionally discriminated against her on the basis

of her race in violation of 42 U.S.C. Section 1981.

17.      As a proximate result of the actions of Defendant as complained of herein, Plaintiff has

suffered the loss of her job position, back wages, seniority, fringe benefits and pension benefits,

diminished earning capacity and great mental and emotional stress, anxiety, humiliation and

embarrassment all to her damage. Plaintiff has also been forced to expend litigation expenses and

attorney’s fees.


        WHEREFORE, Plaintiff demands judgment against Defendant for lost back and front

wages, compensatory and punitive damages for emotional distress, anxiety, humiliation and

embarrassment plus her costs, interest and reasonable attorney’s fees. Plaintiff also seeks an

amount of liquidated damages equal to her damages and her costs and attorney’s fees all together

                                                  3
        Case: 3:21-cv-00950-JRK Doc #: 1 Filed: 05/07/21 4 of 4. PageID #: 4




with prejudgment and post judgment interest. Plaintiff further prays for whatever other legal or

equitable relief she may appear to be entitled to.


                                       Respectfully submitted,

                                       WASSERMAN, BRYAN, LANDRY & HONOLD, LLP


                                       s/Francis J. Landry
                                       Francis J. Landry
                                       Attorney for Plaintiff, Marquetta Roberts



                                         JURY DEMAND

       Plaintiff demands a jury trial as to all issues to triable in the within cause.


                                       s/Francis J. Landry
                                       Francis J. Landry




                                                     4
